department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division uics tep rats legend taxpayer a taxpayer b taxpayer c taxpayer d company a tra xx trust t trustee w state u date date amount amount statute sections date date date page this is in response to the letter submitted on your behalf by your authorized representative s as supplemented by correspondence dated in which they on your behalf request a series of and letter rulings under sec_401 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date a resident of state u without having attained age taxpayer a was survived by her son taxpayer b whose date of birth was date of birth was and a daughter taxpayer c whose taxpayer a was also survived by a sister taxpayer d at her death taxpayer a maintained jira x an individual_retirement_account represented to be qualified within the meaning of code sec_408 with company a the value of ira x as of the date of taxpayer a’s death was approximately amount on or about date taxpayer a named trust t as the beneficiary of ira x on or about date taxpayer a executed trust t trustee w is the current it has been represented that at all times relevant to this request for trustee of trust t letter_ruling trust t was is valid under the laws of state u that pursuant to article iv section b_trust t became irrevocable at the death of taxpayer a finally it has been represented that the documentation described in sec_1_401_a_9_-4 question and answer-6 of the final income_tax regulations was provided to the administrator custodian of ira x prior to date it has also been represented article vii of trust t lists specific gifts of trust t property to be distributed to specific beneficiaries after the death of trustor taxpayer a article vii section c of trust t provides in summary that after satisfying the trust’s specific bequests and after satisfying the requirements of article viii sections a and b the remaining trust t property is to be used to fund two sub-trusts to benefit taxpayers b and c article viii section c9 provides that the trust for each child taxpayer b and taxpayer c shall terminate when each child attain sec_45 at which time the trust property shall be distributed free of trust to said child taxpayer b and taxpayer c had each attained age prior to the death of taxpayer a it has been represented that in addition to ira x trust t was the beneficiary of other_property totaling approximately amount in value upon the death of taxpayer a it has also been represented that satisfaction of all of the bequests required under provisions of trust t including the funding of an annuity for the benefit of taxpayer d and satisfaction of all estate_taxes associated with the estate of taxpayer a were made by using assets other than ira x a representation has been made that use of non-ira x page assets was required under state u statute sections and relevant state u case law thus as aresult to conform to the requirements of state u law ira x had to be used to fund the sub-trusts set up to benefit taxpayers b and c under article viii section c of trust t it has been represented that distributions intended to satisfy the requirements of code sec_401 and sec_408 have been made from ira x since calendar_year to taxpayers a and b based on the life expectancy of taxpayer b based on the above facts and representations you through your authorized representative request the following letter rulings that trust t and the sub-trusts created under the provisions of article viii section c are see-through trusts as that term is described in sec_1_401_a_9_-4 of the final income_tax regulations question and answer-5 b that taxpayers b and c are the only individuals who have to be considered potential designated beneficiaries as that term is defined in code sec_401 for purposes of determining the payout period of distributions from ira x that distributions from ira x to taxpayer b may be based on the life expectancy of taxpayer b the elder of taxpayers b and c using his attained age in calendar_year the year after the year of death of taxpayer a and reduced by one during each subsequent calendar_year with respect to your ruling requests code sec_408 provides the rules governing iras code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary page sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii before his required_beginning_date his plan or ira interest remaining at his death must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the 5-year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the f ederal register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan page sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s date but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse page sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 i1i and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-8 of the final regulations q a- a provides the separate_account rules with respect to defined contribution plans sec_1_401_a_9_-4 of the final regulations q a- c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual the single life table indicates that the life expectancy of a 47-year old i sec_37 years with specific reference to your first ruling_request it has been represented that trust t is valid under the laws of state u and became irrevocable at the death of taxpayer a furthermore it has been represented that a copy of the documentation required under the final regulations promulgated under code sec_401 was page timely given to the administrator s of ira x finally the identities of the beneficiaries of trust t each of whom is a human being may be determined by perusing its terms thus in response to your initial ruling_request we conclude as follows that trust t is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-5 with respect to your second and third ruling requests since trust t and its sub- trusts constitute valid see-through trusts it is necessary to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 and sec_408 of taxpayer a’s ira x in this regard we note that ira x was allocated to the subtrusts created under the terms of article viii section c of trust t to conform to the requirements of state u law thus in accordance with state u law trustee w trust t’s trustee did not have the discretion to allocate ira x in such a way that it could be used to satisfy any other bequest of trust t documentation attached to this ruling_request support the representation that the allocation of ira x to the subtrusts referenced above was mandatory and not discretionary in short it has been represented and as noted above taxpayers b and c are the only beneficiaries of the two subtrusts referenced above also as noted above since both taxpayer b and taxpayer c had attained age prior to the death of taxpayer a distributions from the property used to fund said subtrusts including ira x are to be made directly to taxpayers b and c without limitation and free of trust this precludes the accumulation of any portion of said distributed amounts for the benefit of other subtrust beneficiaries after the end of the year with respect to which said distribution was made as a result taxpayers b and c are the only beneficiaries who will receive the distributed amounts and the only beneficiaries who must be considered for purposes of determining who is the designated_beneficiary within the meaning of code sec_401 of ira x as noted previously taxpayer b taxpayer b wa sec_47 years of age in calendar_year is older than taxpayer c furthermore as noted above thus with respect to your second and third ruling requests we conclude as follows that taxpayers b and c are the only individuals who have to be considered potential designated beneficiaries as that term is defined in code sec_401 for purposes of determining the payout period of distributions from ira x that distributions from ira x to taxpayer b may be based on the life expectancy of taxpayer b the elder of taxpayers b and c using his attained age in calendar_year the year after the year of death of taxpayer a and reduced by one during each subsequent calendar_year page this ruling letter assumes that ira x either was is or will be as represented qualified within the meaning of code section code sec_408 at all times relevant thereto it also assumes that trust t is valid under the laws of state u as represented additionally it assumes the correctness of all facts and representations contained therein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative any questions regarding this letter_ruling should be addressed to esquire id fax - yat202- - phone-not a toll-free number or sincerely yours vv frances v sloan employee_plans technical group ‘manager enclosures deleted copy of ruling letter notice of intention to disclose
